            Case 1:17-cv-10213-RA-SN Document 84 Filed 10/14/20 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 10-14-20

 MONTEFIORE MEDICAL CENTER,

                             Plaintiff,
                                                              No. 17-CV-10213 (RA)
                        v.
                                                                       ORDER
 LOCAL 272 WELFARE FUND AND
 MARC GOODMAN, in his capacity as Fund
 Manager of Local 272 Welfare Fund,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         On September 17, 2019, the Court granted Plaintiff’s motion for summary judgment and

Defendants’ cross-motion for summary judgment with respect to many of their claims. The Court,

however, held Plaintiff’s motion for summary judgment on the claims of patients L-38 and L-39 in

abeyance pending the Second Circuit’s decision in Laurent v. PricewaterCoopers LLP, No. 18-487 and

stayed this case. The Second Circuit’s mandate in Laurent v. PricewaterCoopers LLP, No. 18-487,

issued on February 27, 2020. No later than October 28, 2020, the parties shall file a joint letter

updating the Court as to how the Circuit’s decision in Laurent v. PricewaterCoopers LLP, No. 18-487,

impacts this action and proposing next steps for this case.

SO ORDERED.

Dated:      October 14, 2020
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
